Order, so far as appealed from, unanimously modified by striking therefrom all items except items “ 4,” “ 13,” “ 14 ” and “ 17,” and as so modified affirmed, without costs. If the information desired in items “ 13 ” 'and “ 14 ” is unknown to the plaintiff at the present time, such information should be furnished within ten days after the completion of an examination before trial. Bill of particulars to be served within thirty days after service of order. No opinion. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.